An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on 6/1/2022.
The application has been amended as follows: 
In claim 1 please delete the term “irradiated” such that the claim reads “prepared by irradiating with light…”.

The following is an examiner’s statement of reasons for allowance: For reasons consistent with that given in the final office action, the instant claims are neither taught nor suggested by the prior art.  Note that the amendment dated 5/9/22 inserted the limitation of previous claim 18 which was held to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
6/1/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765